Citation Nr: 0914016	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (initial) rating for service-
connected actinic keratosis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of squamous cell carcinoma of the lower lip, left 
nose, right cheek, left neck, right forearm, and left lower 
leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1941 to June 1945 and from June 1947 to December 
1970.  Service in Europe, Korea, and Vietnam is indicated by 
the record.  The Veteran is the recipient of the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

Procedural history

In a May 1971 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for residuals of 
squamous cell carcinoma, lower lip, and assigned a 10 percent 
disability rating effective December 19, 1970.  

In June 2004, the Veteran filed a claim of entitlement to 
service connection for Agent Orange health conditions.  In 
September 2004, the RO received the Veteran's claim of 
entitlement to an increased disability rating for his 
service-connected residuals of squamous cell carcinoma 
removal, lower lip.  In the September 2005 rating decision, 
the RO granted service connection for actinic keratosis and 
assigned a 10 percent disability rating, effective June 16, 
2004.  The RO also granted service connection for residuals 
of squamous cell carcinoma removal of the right forearm, left 
lower leg, left nose, right cheek, and left neck and assigned 
noncompensable disability ratings to each, effective 
September 20, 2004.  Additionally, the RO confirmed and 
continued the previously established 10 percent disability 
rating for the service-connected residuals of squamous cell 
carcinoma residuals, lower lip.  The Veteran disagreed with 
the assigned ratings and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in March 2007.

The Veteran was scheduled to appear at the Muskogee RO for a 
personal hearing before a Veterans Law Judge on August 16, 
2007.  On that date, the Veteran withdrew his request for a 
hearing pursuant to 38 C.F.R. § 20.704(e).  
A motion to advance this case on the Board's docket was 
granted in April 2009.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2008).

Issue not on appeal

In a rating decision dated November 2008, the RO denied the 
Veteran's claim of entitlement to total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  To the Board's knowledge, a notice of 
disagreement (NOD) was not filed.  The issue is therefore not 
in appellate status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The Veteran's service-connected actinic keratosis 
involves no more than 10 percent of the body's surface and is 
treated without the use of oral corticosteroids or 
immunosuppressive drugs.

2.  The Veteran's service-connected residuals of squamous 
cell carcinoma of the lower lip are manifested by visible 
tissue loss and asymmetry of the lower lip.  

3.  The Veteran's service-connected residuals of squamous 
cell carcinoma of the left nose, right cheek, and left neck 
result in minor asymmetry, but are asymptomatic, nontender, 
nonadherent and do not demonstrate any disfigurement or 
visible tissue loss.  

4.  The Veteran's service-connected residuals of squamous 
cell carcinoma of the right forearm and left lower leg are 
superficial, asymptomatic, nontender, nonadherent, do not 
result in limitation of motion, and are less than 144 square 
inches.
5.  The evidence does not show that the Veteran's actinic 
keratosis and residuals of multiple squamous cell carcinomas 
are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected actinic keratosis 
have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for a 30 percent disability rating, and no 
higher, have been met for the Veteran's service-connected 
residuals of squamous cell carcinoma of the lower lip.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800, 7818.

3.  The criteria for compensable disability ratings for the 
Veteran's service-connected residuals of squamous cell 
carcinoma of the right forearm, left lower leg, left nose, 
right cheek, and left neck have not been met.  38 U.S.C.A. § 
1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 
7818 (2008).

4.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected actinic keratosis 
and residuals of multiple squamous cell carcinomas on 
extraschedular bases are not met.  38 C.F.R. § 3.321(b)(1) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating in 
excess of 10 percent for his service-connected actinic 
keratosis.  He also seeks an increased rating in excess of 10 
percent for his service-connected residuals of multiple 
squamous cell carcinomas.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

VCAA letters dated August 2004 and February 2005 informed the 
Veteran of the requirements for service connection.  
Additionally, the February 2005 VCAA letter informed the 
Veteran that "[t]o establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the VCAA 
letters dated August 2004 and February 2005.  Specifically, 
the letters stated that VA would assist the Veteran in 
obtaining relevant records from any Federal agency, including 
those from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to private treatment 
records, the VCAA letters informed the Veteran that VA would 
make reasonable efforts to request such records.  The letters 
also indicated that a VA examination would be scheduled if 
necessary to make a decision as to the Veteran's claims.

The above-referenced letters emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The August 2004 and February 2005 VCAA letters specifically 
requested, "[i]f there is any other evidence or information 
that you think will support your claim, please let us know."  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated June 2008.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The June 2008 letter also advised the Veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, a February 2009 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice as to disability rating, since the Veteran's 
claims were readjudicated in the August 2008 SSOC, following 
the issuance of the June 2008 letter.  

With regard to effective date, the Board recognizes that the 
Veteran was not afforded a subsequent adjudication following 
the issuance of the February 2009 letter.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Despite not being 
afforded a subsequent adjudication following the issuance of 
the February 2009 letter, the Board finds the Veteran has not 
been prejudiced by any mistiming of the VCAA notice.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran is ably represented by a representative who is 
clearly familiar with the case and is obviously aware of the 
kinds of evidence needed to substantiate the Veteran's 
claims.  The Veteran's representative presented argument on 
the Veteran's behalf in an Informal Hearing Presentation 
dated March 2009.  Moreover, the Board recognizes that 
notification of effective dates is potentially important in 
cases such as this involving an original claim where "staged 
ratings" can be employed.  See generally Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As is discussed in greater 
detail below, the Board has not staged the Veteran's 
disability ratings.  The assigned disability ratings were 
made effective from the date of service connection, which is 
the earliest date that the increased rating may be assigned.  
[Neither the Veteran nor his representative has disagreed 
with the effective dates assigned for the grant of service 
connection for the disabilities on appeal, and the time for 
doing so has long since expired.  See 38 C.F.R. § 20.302 
(2008); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).]  

The Court in Vazquez-Flores, supra, recently held that a 
notice letter must inform a veteran:  (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
As indicated above, the Veteran received specific notice of 
the Court's Vazquez-Flores decision in the June 2008 VCAA 
letter.  As to first prong of the holding of Vazquez-Flores, 
in VCAA letters dated August 2004, February 2005, and June 
2008, the Veteran was informed that he may submit evidence 
showing that his service-connected disabilities have 
increased in severity.  Specifically, in the June 2008 VCAA 
letter, the Veteran was informed that examples of evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disabilities in the June 2008 VCAA letter.  Additionally, 
there is no timing problem with the schedular criteria notice 
as the Veteran was afforded a subsequent adjudication 
following the issuance of the June 2008 letter.  See Sanders, 
supra.  

As to the third prong of the holding in Vazquez-Flores, the 
June 2008 VCAA letter informed the Veteran that the rating 
for his disability can be changed if there are changes in his 
condition and that depending on the disability involved, VA 
will assign a rating from zero percent to as much as 100 
percent.  The letter stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The letter indicated that in 
rare cases, VA can assign a disability level other than the 
levels found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The 
letter stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment; 
and specific test or measurement results.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.
With regard to the fourth prong of the holding in Vazquez-
Flores, in the June 2008 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
and his representative have not alleged that he received 
inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, service records, as well 
as, VA and private treatment records.  Additionally, the 
Veteran was most recently afforded VA examinations in October 
2004, March 2005, and February 2008.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  As indicated above, the Veteran has retained the 
services of a representative, who has provided evidence and 
argument on his behalf.  Additionally, the Veteran declined 
the option of testifying at a personal hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased (initial) rating for service-
connected actinic keratosis, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).
The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of a diagnostic code

The Veteran's service-connected actinic keratosis is rated by 
analogy to dermatitis or eczema.  See 38 C.F.R. § 4.20 (2008) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

Diagnostic Code 7806 [dermatitis or eczema] appears to be the 
most appropriate because the Veteran's actinic keratosis 
symptomatology consists of scaling, crusting, and itching.  
Such symptoms are congruent with those of dermatitis or 
eczema.  The Veteran and his representative have not argued 
that a different Diagnostic Code would be more appropriate, 
but rather have contended merely that an increased rating is 
warranted.

Specific schedular criteria

Initially, the Board observes that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Veteran's claim dates from June 2004, so only the 
current schedular criteria are applicable.  Cf. VAOPGCPREC 7- 
2003.  The applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were again amended in October 
2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after 
October 23, 2008.  See 
73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
because the Veteran filed his claim in June 2004, the post-
October 2008 version of the schedular criteria is 
inapplicable.  Accordingly, the Board will apply the post-
August 2002 and pre-October 2008 schedular criteria for 
rating skin disabilities.

Under Diagnostic Code 7806:

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Analysis

The Veteran seeks an increased disability rating for his 
service-connected actinic keratosis in excess of 10 percent 
disabling; specifically, he argues that his symptomatology is 
more severe than is contemplated by the current disability 
rating.  See, e.g., the VA Form 9 dated March 2007.




Schedular considerations

Pursuant to Diagnostic Code 7806, in order to qualify for a 
30 percent disability rating, the evidence must show that the 
condition affects at least 20 percent, but less than 40 
percent, of the entire body; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than 6 weeks during the 
past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The Veteran's private treatment records and VA examinations 
reports are pertinently negative for any prescribed oral 
steroid.  The Veteran has, at times, been prescribed topical 
cream and liquid nitrogen to control and treat his symptoms.  
See, e.g., treatment records of Dr. J.H. dated February 2003 
to April 2004.  However, there is no indication of the use of 
immunosuppressive therapy or corticosteroids.  Accordingly, 
the criteria for the higher 30 percent disability rating are 
not met on that basis.

Moving on to the area affected, the Board notes that the 
February 2008 VA examiner indicated that the actinic 
keratosis affected 1 percent of the Veteran's body.  However, 
it appears from the report that the VA examiner only 
considered the actinic keratosis of the Veteran's face and 
hands in making this determination.  In the March 2005 VA 
examination report, the examiner indicated that he had 
considered the impact of the actinic keratosis on the 
Veteran's entire body.  The VA examiner concluded that the 
lesions to the Veteran's skin caused by the actinic keratosis 
covered approximately 10 percent of his body.  

Accordingly, the medical evidence demonstrates actinic 
keratosis which involves far less than 30 percent of the 
Veteran's entire body.  In addition, there are no outpatient 
or other clinical records which suggest that anything 
approaching 30 percent of the Veteran's body is involved.

[The Board adds that both VA examinations apparently occurred 
during the presentation of symptoms, as some were noted.  
Moreover, the Veteran has asserted that he suffers from these 
symptoms constantly.  As such, remand for an examination 
during a period of flare-up is not warranted in this case.  
Cf. Ardison v. Brown, 2 Vet. App. 405 (1994).]

The Board has no reason to doubt that the Veteran experiences 
significant actinic keratosis symptomatology.  However, the 
objective evidence does not demonstrate manifestations 
approaching those which would allow for the assignment of a 
30 percent rating.  Accordingly, the criteria for the 
assignment of the higher 30 percent disability rating are not 
demonstrated by the evidence.

Because the criteria for the assignment of a 30 percent 
disability rating are not met, the more rigorous criteria for 
the assignment of the still higher 60 percent disability 
rating are also manifestly not met.

In summary, for reasons and bases expressed above, the Board 
concludes that the criteria an increased initial disability 
rating for the Veteran's service-connected actinic keratosis 
are not met or approximated.  The 10 percent disability 
rating is continued.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record does not 
indicate that the symptomatology of the Veteran's service-
connected actinic keratosis have approximated the criteria 
for the assignment of a disability rating in excess of 10 
percent at any time since the effective date of service 
connection, June 16, 2004. Specifically, the medical evidence 
demonstrates that at all relevant times the Veteran has 
suffered a relatively stable level of impairment, with 
constant symptoms affecting his face, arms, hands, and 
portions of his trunk.  The evidence of record does not show 
any periods of time during which the disability significantly 
worsened.

Accordingly, the 10 percent disability rating is 
appropriately assigned from June 16, 2004, the date of claim.  

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased rating for residuals of 
service-connected squamous cell carcinoma of the lower lip, 
left nose, right cheek, left neck, right forearm, and left 
lower leg, currently evaluated as 10 percent disabling.

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a Diagnostic Code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's residuals of squamous cell carcinoma, lower 
lip, have been assigned a 10 percent disability rating under 
Diagnostic Code 7818 [malignant neoplasms of the skin].  His 
residuals of squamous cell carcinoma, left nose, right cheek, 
left neck, right forearm, and left lower leg have been 
evaluated as noncompensably disabling under the same 
Diagnostic Code.

The Board can identify no more appropriate Diagnostic Code 
for these disabilities.  The Veteran's medical records 
clearly indicate that he was treated for squamous cell 
carcinoma in multiple areas.  Additionally, there is no 
indication that malignant melanoma was ever diagnosed.  
Accordingly, Diagnostic Code 7818 is the most appropriate and 
it will continue to be employed.

The use of Diagnostic Code 7818 entails the application of 
additional diagnostic codes.  As will be discussed in detail 
below, the service-connected carcinoma residuals of the lower 
lip, left nose, right cheek, and left neck are rated under 
Diagnostic Codes 7818-7800.  See 38 C.F.R. § 4.27 (2008) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Diagnostic Code 7818 rates with reference to the scar codes 
or due to limitation of function of the affected part.  The 
evidence of record, including private treatment records as 
well as the October 2004 and February 2008 VA examination 
reports, indicate that the Veteran's lower lip, left nose, 
right cheek, and left neck carcinoma residuals do not cause 
any loss of function of the affected parts.  Accordingly, 
rating with reference to the scar codes is warranted.  
Specifically, due to the location of the neoplasms on the 
Veteran's lip, nose, cheek, and neck, Diagnostic Code 7800 
[disfigurement of the head, face or neck] most closely 
applies.

The service-connected carcinoma residuals of the right 
forearm and left lower leg are rated under Diagnostic Codes 
7818-7802.  Diagnostic Code 7802 is appropriate with respect 
to these specific residuals as it pertains to scars, other 
than head, face, or neck, that are superficial and do not 
cause limitation of motion.  Moreover, the medical evidence 
demonstrates that the scars are well-healed, nonpainful, 
stable, and nonadherent and did not result in significant 
tissue damage.  Further, no limitation of function of the 
affected parts has been demonstrated.  See the VA examination 
reports dated October 2004 and February 2008.  Accordingly, 
Diagnostic Codes 7803, 7804, and 7805 are inappropriate and 
the Veteran is properly rated under Diagnostic Code 7818-
7802.  

Specific schedular criteria

As indicated above, the applicable rating criteria for skin 
disorders under 38 C.F.R. § 4.118 were amended effective 
August 30, 2002, [see 67 Fed. Reg. 49490-99 (July 31, 2002)] 
and again in October 2008.  The October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the Veteran filed his claim in 
September 2004.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria is applicable.

The Veteran's squamous cell carcinoma has been rated 
according to Diagnostic Code 7818 [malignant skin neoplasms 
(other than malignant melanoma)], which provides that such 
condition be rated based on disfigurement of the head, face 
or neck (Diagnostic Code 7800), as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or on impairment of 
function.  See 38 C.F.R. § 4.118, DC 7818 (2008).

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

See 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).
Under Diagnostic Code 7802, in order to warrant a 10 percent 
rating for scars, other than head, face, or neck, that are 
superficial and do not cause limited motion, the evidence 
must show a scar that covers an area or areas of 144 square 
inches 
(929 sq. cm.) or greater.  

Under Note (1), scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Under Note (2), a superficial scar is one not associated with 
underlying soft tissue damage.  

See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of the currently assigned 10 percent for his 
service-connected residuals of squamous cell carcinoma of the 
lower lip, left nose, right cheek, right forearm, and left 
lower leg.  See, e.g., the VA Form 9 dated March 2007.

Schedular considerations

(i).  Residuals of squamous cell carcinoma of the lower lip, 
left nose, right cheek, and left neck.

The Veteran is currently assigned a 10 percent disability 
rating for his service-connected residuals of squamous cell 
carcinoma of the lower lip under Diagnostic Codes 7818-7800.  
His service-connected carcinoma residuals of the left nose, 
right cheek, and left neck are currently assigned 
noncompensable disability ratings.  

With regard to the lower lip, in order to warrant a 30 
percent disability rating under Diagnostic Code 7800, the 
following criteria must be demonstrated:  visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  

The medical evidence of record demonstrates that the 
Veteran's lower lip scar is well-healed and mature with "a 
slight indention on the lower lip."  See the VA examination 
report dated October 2004.  The examiner also noted that the 
scar on the lower lip "[d]oes not inhibit [the Veteran] from 
normal activity and is not painful or tender or atrophic, but 
his lip is slightly "V" at the scar."  Accordingly, based 
the medical evidence of visible tissue loss and asymmetry of 
the lips, the Board finds that the Veteran's service-
connected residuals of squamous cell carcinoma, lower lip, 
warrant a 30 percent disability rating under Diagnostic Code 
7800.  

The Board recognizes that the February 2008 VA examiner 
stated that the lower lip scar did not cause disfigurement or 
asymmetry.  However, pursuant to 38 C.F.R. 
§ 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7 
(2008).  As such, the increased rating of 30 percent is 
appropriate in this case.  Additionally, the Board also 
considered whether the Veteran was entitled to a 50 percent 
rating for the lower lip scar.  However, as the medical 
evidence does not show that the symptomatology demonstrates 
gross distortion or asymmetry of two sets of features or 
paired features, a 50 percent rating is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

As indicated above, the Veteran's service-connected carcinoma 
residuals of the left nose, right cheek, and left neck are 
currently assigned noncompensable ratings under Diagnostic 
Code 7800.  In order to warrant a 10 percent rating, the 
medical evidence must show one characteristic of 
disfigurement.  See 38 C.F.R. § 3.4118, Diagnostic Code 7800 
(2008).  

The medical evidence does not demonstrate, nor does the 
Veteran contend, that the scars of his nose, cheek, and neck 
approximate the measurements required to qualify as a 
characteristic of disfigurement under Diagnostic Code 7800, 
note (1).  The medical evidence includes a specific finding 
that there is no disfigurement.  See the VA medical 
examination reports dated February 2008 and October 2004.  
There is no competent medical evidence to the contrary; no 
disfigurement is referenced anywhere in the Veteran's 
treatment records, nor has the Veteran presented evidence of 
such.  Rather, the Veteran, through his representative, have 
contended that the nose, cheek, and neck scars result in 
asymmetry for which the Veteran is entitled to a 30 percent 
disability rating.  See, e.g., the Informal Hearing 
Presentation dated February 2009. 

The medical evidence demonstrates that the scars are well-
healed, not thickened, and do not result in distortion or 
disfigurement of the face.  Further, there is no tenderness, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  See the VA 
examination report dated February 2008.  The Board recognizes 
that the February 2008 examiner found that the scars of the 
nose and cheek cause some asymmetry.  However, no visible or 
palpable tissue loss to either area is demonstrated by the 
medical evidence.  Therefore, a compensable disability rating 
is not warranted pursuant to Diagnostic Code 7800.  

Accordingly, the criteria for the assignment of a compensable 
disability rating for the service-connected residuals of 
squamous cell carcinoma of the left nose, right cheek, and 
left neck are not met.

(ii).  Residuals of squamous cell carcinoma removal of the 
right forearm and left lower leg.

The Veteran has been assigned noncompensable disability 
ratings for service-connected residuals of squamous cell 
carcinoma of the right forearm and left lower leg.  As noted 
above, in order to warrant a compensable rating under 
Diagnostic Code 7802, the evidence must indicate that the 
Veteran's scars each cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).

In this case, the medical evidence shows that the Veteran's 
right forearm scar resulted from the excision of a 4 mm. 
piece of skin.  See treatment record of Dr. J.H. dated 
September 2004.  The scar of the left lower leg is 
approximately 1 cm.  See the VA examination report dated 
March 2005.  Accordingly, neither area meets or approximates 
the measurements required for the assignment of a compensable 
disability rating under Diagnostic Code 7802.  

The criteria for the assignment of increased disability 
ratings for the service-connected residuals of squamous cell 
carcinoma of the right forearm and left lower leg have not 
been met.  

Hart/Fenderson considerations

(i).  Residuals of squamous cell carcinoma of the lower lip

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  

As indicated in the Introduction, the Veteran was originally 
service-connected for residuals of carcinoma of the lower lip 
on December 19, 1970.  Therefore, because the Veteran's 
September 2004 claim was for an increased disability rating 
for the lower lip carcinoma residuals, the Court's decision 
in Hart applies to this claim.

The Veteran's claim for an increased disability rating was 
received by the RO on September 20, 2004.  Therefore, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration [September 20, 2003 to the present]. 

As indicated above, the Board increased 30 percent rating is 
warranted based upon the findings of the October 2004 VA 
examiner.  There is no evidence which demonstrates that the 
Veteran's lower lip disability was more severe during the 
appeal period and the Veteran has pointed to none.  
Accordingly, after a careful review of the record, the Board 
finds the level his disability was essentially uniform for 
the period of his appeal and accordingly, he is entitled to 
an increased 30 percent rating for the time period of his 
appeal.

(ii).  Residuals of squamous cell carcinoma of the left nose, 
right cheek, left neck, right forearm, and left lower leg.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As the Veteran appealed the initial noncompensable disability 
ratings assigned for the service-connected residuals of left 
nose, right cheek, left neck, right forearm, and left lower 
leg, Fenderson applies to these claims.

In the instant case, the Veteran's noncompensable disability 
ratings for the above-reference carcinoma residuals were 
initially assigned effective from June 16, 2004, the date of 
receipt of the claims.  

It appears from the medical records and the Veteran's own 
statements that his carcinoma residual symptomatology has not 
appreciably changed since the date of service connection.  
The October 2004 and February 2008 VA examination reports as 
well as private treatment records indicate that the residuals 
remained relatively stable throughout the period.  

The Board therefore believes that the noncompensable 
disability ratings have been properly assigned for the entire 
period from June 16, 2004.  There appears to have been no 
time during which higher schedular criteria has been met or 
approximated.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings.  The Veteran's contentions have 
been limited to those discussed above, i.e., that his skin 
disabilities are more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 
32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record demonstrates that 
the Veteran has not required significant hospitalization as a 
result of his actinic keratosis or residuals of squamous cell 
carcinoma symptomatology.  Further, as indicated above, the 
Veteran has not contended that his service-connected skin 
disabilities have interfered with his ability to obtain and 
maintain employment.  Accordingly, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disabilities outside the usual rating 
criteria.  

In short, the evidence does not support the proposition that 
the Veteran's actinic keratosis or residuals of squamous cell 
carcinoma present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of 
extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) (2008).


















ORDER


Entitlement to an increased disability rating for service-
connected actinic keratosis is denied.

An increased disability rating of 30 percent is granted, and 
no higher, for service-connected residuals of squamous cell 
carcinoma of the lower lip for the period of the appeal, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a compensable disability rating for service-
connected right forearm, left lower leg, left nose, right 
cheek, and left neck is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


